     Case 2:19-cv-10658-DSF-SK Document 42 Filed 03/05/21 Page 1 of 3 Page ID #:794



1
      Todd M. Friedman (216752)
2     Meghan E. George (274525)
      LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3
      21550 Oxnard Street, Suite 780
4     Woodland Hills, CA 91367
5
      Phone: 323-306-4234
      Fax: 866-633-0228
6     tfriedman@attorneysforconsumers.com
7     mgeorge@attorneysforconsumers.com
8
      Reuben D. Nathan, Esq. (208436)
9     NATHAN & ASSOCIATES, APC
10
      2901 W. Coast Hwy., Suite 200
      Newport Beach, CA 92663
11    Phone: 949-270-2798
12    rnathan@nathanlawpractice.com
13
                   IN THE UNITED STATES DISTRICT COURT
14               FOR THE CENTRAL DISTRICT OF CALIFRONIA
15
      NARGUESS NOOHI and ROBERT ) Case No.: 2:19- -                DSF-SK
16
      BRYCE STEWART III, individually, )      )
17    and on behalf of other members of       )
18
      the general public similarly situated, )) PLAINTIFF’S AFFIDAVIT OF
                                              ) VENUE PURSUANT TO
19                Plaintiff,                  ) CONSUMER LEGAL REMEDIES
                                              ) ACT
20          vs.                               )
                                              )
21                                            )
                                              )
22                                            )
      THE KRAFT HEINZ COMPANY )
23
      and KRAFT HEINZ INGREDIENTS ))
24    CORP.,                                  )
                                              )
25                                            )
                  Defendants.
26
                                              )
27    I, NARGUESS NOOHI, declare and state as follows:
28

      _________________________________________________________________
                                          -1
                       PLAINTIFF’S AFFIDAVIT OF VENUE
     Case 2:19-cv-10658-DSF-SK Document 42 Filed 03/05/21 Page 2 of 3 Page ID #:795



1
         1. I am one of the Plaintiffs in this matter, and specifically have brought a claim
2
            for Violations of the Consumer Legal Remedies Act.
3

4        2. The defendants to this cause of action, The Kraft Heinz Company and Kraft
5
            Heinz Ingredients Corp., were doing business in Los Angeles County
6

7           California, namely, by making the representations that Plaintiffs relied on
8
            when purchasing the items online and in local grocery stores.
9

10
         3. Many of the transactions which are the subject of the cause of action as set

11          forth in the Third Amended Complaint, occurred in Los Angeles County.
12
         4. I am a citizen and resident of the State of California, Los Angeles County.
13
         I declare under penalty of perjury under the laws of the State of California that
14

15    the foregoing is true and correct.
16
      Executed this ___________________, at _____________________, California.
17

18

19

20    _______________________________
      Narguess Noohi
21

22

23

24

25

26

27

28

      _________________________________________________________________
                                               -2
                          PLAINTIFF’S AFFIDAVIT OF VENUE
Case 2:19-cv-10658-DSF-SK Document 42 Filed 03/05/21 Page 3 of 3 Page ID #:796




                               PROOF OF SERVICE
       I, the undersigned, certify and declare that I am over the age of 18 years,
 employed in the County of Los Angeles, State of California, and not a party to the
 above-entitled cause. On March 5, 2021, I electronically filed with the Court through
 its CM/ECF program and served a true copy through the same program the following
 documents: Plaintiff’s Affidavit of Venue:
       [x]    ELECTRONICALLY, Pursuant to the CM/ECF system, registration as
 a CM/ECF user constitutes consent to electronic service through the Court’s
 transmission facilities. The Court’s CM/ECF system sends an email notification of
 the filing to the parties and counsel of record listed above who are registered with
 the Court’s CM/ECF system.
       Place of Filing: 21550 Oxnard St., Suite 780, Woodland Hills, CA 91367.
       Executed on March 5, 2021, at Woodland Hills, CA
       [x] I hereby certify under the penalty of perjury that the foregoing is true and
 correct.


 By: s/ Todd M. Friedman
        Todd M. Friedman
